FILED
                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA                            JUN 2 1 2012
                                                                               Clerk, U.S. District & Bankruptcy
Jamarr Rashaun Johnson,                        )                              Courts for the District of Columbia
                                               )
               Plaintiff,                      )
                                               )
        V.                                     )
                                               )
                                                       Civil Action No.
                                                                             12 1016
Federal Bureau of Prisons et al.,              )
                                               )
                Defendants.                    )




                                    MEMORANDUM OPINION

        This matter is before the Court on its initial review of plaintiffs pro se complaint and

application to proceed in forma pauperis. The application will be granted and the complaint will

be dismissed pursuant to 28 U.S.C. § 1915A (requiring dismissal of a prisoner's complaint upon

a determination that the complaint fails to state a claim upon which relief may be granted).

        Plaintiff is a prisoner at the Federal Correctional Center in Coleman, Florida, suing under

the Privacy Act, 5 U.S.C. § 552a. Plaintiff alleges that his inmate central file contains inaccurate

information that has adversely affected his custody. He seeks $20,000 in damages, "amendment

of his records in [his] inmate central file," and his "Return back to general population." Compl.

at 6.

        In addition to the Bureau of Prisons ("BOP"), plaintiffhas named his warden and three

other employe~s at his facility as defendants. Because only federal agencies are subject to suit

under the Privacy Act, "no cause of action exists that would entitle [plaintiff] to relief from [the

named individual defendants] under the Privacy Act .... " Martinez v. Bureau of Prisons, 444

F.3d 620, 624 (D.C. Cir. 2006).
        Plaintiffs claim against BOP fails because BOP has exempted its Inmate Central Record

System from the Privacy Act's accuracy and amendment requirements (subsections (d) and

(e)(5)). 28 C.F.R. § 16.97(a)(4); White v. United States Probation Office, 148 F.3d 1124, 1125

(D.C. Cir. 1998) (per curiam) ("Under regulations ... presentence reports and BOP inmate

records systems are exempt from the amendment provisions of the Act"); see Martinez, 444 F.3d

at 624 ("The BOP has exempted its Inmate Central Record System from the accuracy provisions

ofthe Privacy Act[.]") (citations omitted). And "[h]aving exempted its records from the

substantive provision regarding the agency's record keeping obligations, BOP effectively

deprives litigants of a remedy for any harm caused by the agency's substandard recordkeeping."

Ramirez v. Dep 't ofJustice, 594 F. Supp. 2d 58, 65 (D.D.C. 2009), aff'd, No. 10-5016, 2010 WL

4340408 (D.C. Cir. Oct. 19, 201 0) (per curiam); see Lopez v. Huff, 508 F. Supp. 2d 71, 77

(D.D.C. 2007) ("To the extent that plaintiff is seeking to have his [presentence investigation

report] amended, such relief is not available because the BOP has properly exempted its inmate

central files, where such documents are kept, from the [Privacy Act's] amendment

requirements.") (citations omitted). A separate Order of dismissal accompanies this

Memorandum Opinion.



                                                        l/L__           S J)vJL
                                                     United States District Judge

DATE:   June~, 2012




                                                 2